EXHIBIT 99.2 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.The Credit Bureau Risk Scores referenced in the following tables with respect to substantially all of the Mortgage Loans were obtained from one or more credit reporting agencies in connection with the origination of those Mortgage Loans. In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. Furthermore, the information contained in the tables that are captioned in part “Loan to-Value Ratios and Combined Loan-to-Value Ratios” and in the columns captioned “Weighted Average LTV/CLTV (%)” are based on the Loan-to-Value Ratios of the first lien Mortgage Loans in the Mortgage Pool and the Combined Loan-to-Value Ratios of the second lien Mortgage Loans in the Mortgage Pool. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 30-Year 6-month LIBOR 23 5,641,358 0.96 245,276 8.381 359.65 569 78.8 2/28 6-month LIBOR 1,154 190,665,563 32.54 165,221 8.968 359.58 581 78.0 2/38 6-month LIBOR 542 116,177,878 19.83 214,350 8.370 479.74 576 76.4 2/28 6-month LIBOR – 60-month Interest Only 77 20,475,200 3.49 265,912 7.676 359.43 653 82.0 2/28 6-month LIBOR – 40/30-Year Balloon 82 17,713,528 3.02 216,019 8.192 358.77 573 71.3 3/27 6-month LIBOR 55 9,727,922 1.66 176,871 8.359 359.26 596 77.4 3/37 6-month LIBOR 20 4,128,597 0.70 206,430 8.211 479.76 580 80.6 3/27 6-month LIBOR– 60-month Interest Only 5 1,276,500 0.22 255,300 7.595 359.45 665 86.2 3/27 6-month LIBOR–40/30-Year Balloon 16 2,900,781 0.50 181,299 8.321 358.61 552 72.1 5/25 6-month LIBOR 26 5,118,403 0.87 196,862 8.326 359.31 580 70.2 5/35 6-month LIBOR 19 4,124,404 0.70 217,074 7.629 479.64 603 73.5 5/25 6-month LIBOR – 120-month Interest Only 3 1,015,500 0.17 338,500 6.970 360.00 670 78.8 5/25 6-month LIBOR–40/30-Year Balloon 2 482,089 0.08 241,045 7.482 359.00 589 85.4 10-Year Fixed 3 215,500 0.04 71,833 10.861 120.00 545 68.6 15-Year Fixed 44 5,137,680 0.88 116,765 8.539 179.64 592 70.0 15-Year Fixed - Credit Comeback 2 198,750 0.03 99,375 10.108 180.00 547 64.7 20-Year Fixed 18 2,419,901 0.41 134,439 8.325 239.82 601 77.3 25-Year Fixed 3 420,499 0.07 140,166 8.225 300.00 599 67.2 30-Year Fixed 953 144,304,788 24.63 151,422 8.767 359.27 590 75.0 30-Year Fixed - Credit Comeback 43 6,163,994 1.05 143,349 9.127 359.47 583 77.7 40-Year Fixed 184 33,841,960 5.78 183,924 8.652 479.76 592 77.3 40-Year Fixed - Credit Comeback 8 1,192,397 0.20 149,050 9.680 479.77 594 76.1 30-Year Fixed – 60-month Interest Only 15 4,133,016 0.71 275,534 7.637 359.87 661 70.6 40/30-Year Fixed Balloon 42 8,523,689 1.45 202,945 8.824 359.06 573 73.2 Total 3,339 585,999,897 100.00 1 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) ARM 360 1,443 255,016,844 43.52 176,727 8.737 359.49 587 77.7 ARM 480 581 124,430,879 21.23 214,167 8.340 479.73 577 76.5 Fixed 120 3 215,500 0.04 71,833 10.861 120.00 545 68.6 Fixed 180 46 5,336,430 0.91 116,009 8.597 179.65 591 69.8 Fixed 240 18 2,419,901 0.41 134,439 8.325 239.82 601 77.3 Fixed 300 3 420,499 0.07 140,166 8.225 300.00 599 67.2 Fixed 360 1,053 163,125,487 27.84 154,915 8.755 359.29 591 74.9 Fixed 480 192 35,034,357 5.98 182,471 8.687 479.76 592 77.2 Total 3,339 585,999,897 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 25,000.01 - 50,000.00 31 1,488,418 0.25 48,013 10.081 346.53 579 58.8 50,000.01 - 75,000.00 267 16,944,599 2.89 63,463 10.302 353.81 580 73.9 75,000.01 - 100,000.00 390 34,604,191 5.91 88,729 9.407 371.24 576 73.8 100,000.01 - 150,000.00 905 112,662,278 19.23 124,489 9.144 379.23 579 77.5 150,000.01 - 200,000.00 676 118,125,031 20.16 174,741 8.609 388.98 587 76.4 200,000.01 - 250,000.00 416 93,004,955 15.87 223,570 8.487 395.96 584 76.7 250,000.01 - 300,000.00 285 78,096,061 13.33 274,021 8.244 400.73 589 76.3 300,000.01 - 350,000.00 187 60,739,789 10.37 324,812 8.257 398.61 592 76.4 350,000.01 - 400,000.00 139 51,953,222 8.87 373,764 8.165 401.84 599 77.9 400,000.01 - 450,000.00 34 14,024,937 2.39 412,498 8.099 387.74 601 78.0 450,000.01 - 500,000.00 8 3,834,150 0.65 479,269 7.876 420.12 631 72.1 500,000.01 - 550,000.00 1 522,266 0.09 522,266 9.950 359.00 645 95.0 Total 3,339 585,999,897 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Alabama 35 3,994,204 0.68 114,120 9.343 387.38 586 80.8 Alaska 18 4,126,358 0.70 229,242 8.905 393.22 585 82.3 Arizona 136 23,953,630 4.09 176,130 8.577 406.74 587 76.5 Arkansas 32 3,732,465 0.64 116,640 9.367 364.10 599 83.1 California 327 87,582,621 14.95 267,837 7.846 406.54 596 71.0 Colorado 40 7,293,643 1.24 182,341 8.863 397.67 576 80.1 Connecticut 48 9,568,790 1.63 199,350 8.837 393.77 584 78.1 Delaware 12 2,883,741 0.49 240,312 8.511 372.49 579 80.1 District of Columbia 16 4,329,665 0.74 270,604 8.945 431.86 592 68.1 Florida 366 65,454,008 11.17 178,836 8.511 399.54 581 76.0 Georgia 176 24,532,360 4.19 139,388 9.278 366.92 589 82.6 Hawaii 11 3,856,403 0.66 350,582 8.004 429.64 622 73.4 Idaho 38 5,780,505 0.99 152,119 8.640 387.87 588 78.3 Illinois 145 25,738,643 4.39 177,508 8.926 381.45 589 78.3 Indiana 39 4,682,550 0.80 120,065 9.559 377.64 576 79.6 Iowa 20 1,958,828 0.33 97,941 9.878 398.46 590 84.0 Kansas 22 2,802,617 0.48 127,392 9.793 362.12 598 84.8 Kentucky 19 2,033,261 0.35 107,014 9.098 365.08 589 79.8 Louisiana 33 4,733,818 0.81 143,449 8.846 367.26 594 81.3 Maine 16 3,021,179 0.52 188,824 9.248 378.53 597 83.0 Maryland 138 26,822,938 4.58 194,369 8.797 397.30 575 75.2 Massachusetts 72 15,306,962 2.61 212,597 8.408 402.15 577 72.3 Michigan 70 8,051,726 1.37 115,025 9.726 369.01 587 81.1 Minnesota 47 8,618,558 1.47 183,374 8.705 368.20 589 79.8 Mississippi 28 3,102,731 0.53 110,812 9.262 363.02 593 84.6 Missouri 73 8,183,722 1.40 112,106 9.719 376.63 579 84.0 Montana 10 2,033,464 0.35 203,346 8.888 409.19 580 72.0 Nebraska 6 687,800 0.12 114,633 10.244 360.00 616 88.6 Nevada 52 12,348,109 2.11 237,464 7.990 394.51 586 79.4 New Hampshire 21 4,342,664 0.74 206,794 8.132 392.38 583 74.4 New Jersey 110 24,290,426 4.15 220,822 8.659 390.26 581 72.6 New Mexico 39 5,974,285 1.02 153,187 8.826 397.32 601 80.1 New York 129 29,824,305 5.09 231,196 8.370 388.78 578 71.5 North Carolina 85 12,223,273 2.09 143,803 9.661 374.64 590 80.0 North Dakota 3 468,874 0.08 156,291 9.661 446.44 563 82.4 Ohio 33 3,921,339 0.67 118,828 9.706 361.77 591 81.6 Oklahoma 23 2,458,558 0.42 106,894 9.476 361.01 574 80.5 Oregon 37 6,865,883 1.17 185,564 7.945 393.39 602 74.3 Pennsylvania 119 14,686,527 2.51 123,416 9.318 377.77 585 79.7 Rhode Island 13 2,535,999 0.43 195,077 8.185 380.13 565 72.0 South Carolina 43 5,502,045 0.94 127,955 9.487 379.69 575 78.0 South Dakota 5 635,680 0.11 127,136 8.773 421.57 585 83.4 Tennessee 69 8,625,526 1.47 125,008 9.211 363.33 603 81.1 Texas 303 35,851,399 6.12 118,321 9.001 354.13 587 78.6 Utah 43 8,953,734 1.53 208,226 8.463 371.67 593 78.2 Vermont 9 1,217,064 0.21 135,229 8.189 388.43 584 71.6 Virginia 79 14,678,216 2.50 185,800 8.431 400.94 583 77.6 Washington 88 19,829,374 3.38 225,334 8.082 412.66 581 77.3 West Virginia 15 1,924,361 0.33 128,291 9.294 392.86 578 84.9 Wisconsin 24 3,329,838 0.57 138,743 9.863 389.43 582 85.6 Wyoming 4 645,229 0.11 161,307 9.673 377.73 570 82.4 Total 3,339 585,999,897 100.00 3 Loan-to-Value Ratios and Combined Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios and Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 50.00 or Less 221 30,708,666 5.24 138,953 8.069 377.32 574 40.4 50.01 - 55.00 84 15,591,560 2.66 185,614 7.903 378.28 583 52.7 55.01 - 60.00 120 22,875,556 3.90 190,630 7.860 397.63 586 57.8 60.01 - 65.00 202 38,377,212 6.55 189,986 8.121 394.41 583 63.1 65.01 - 70.00 324 59,939,430 10.23 184,998 8.318 390.93 577 68.7 70.01 - 75.00 392 71,139,931 12.14 181,479 8.525 394.43 576 73.9 75.01 - 80.00 721 120,220,628 20.52 166,742 8.777 385.99 582 79.3 80.01 - 85.00 448 81,466,362 13.90 181,845 8.944 395.46 583 84.3 85.01 - 90.00 598 105,755,608 18.05 176,849 9.014 391.76 600 89.6 90.01 - 95.00 187 33,904,910 5.79 181,310 9.037 382.65 616 94.6 95.01 - 100.00 42 6,020,034 1.03 143,334 9.827 372.45 634 99.5 Total 3,339 585,999,897 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 50.00 or Less 219 30,361,385 5.18 138,636 8.086 377.54 573 40.3 50.01 - 55.00 85 15,886,025 2.71 186,894 7.877 377.91 585 52.6 55.01 - 60.00 117 22,406,368 3.82 191,507 7.849 398.43 586 57.7 60.01 - 65.00 203 38,607,000 6.59 190,182 8.118 394.20 583 63.1 65.01 - 70.00 324 59,555,830 10.16 183,814 8.333 391.13 577 68.6 70.01 - 75.00 386 70,096,904 11.96 181,598 8.525 394.78 576 73.9 75.01 - 80.00 693 115,279,781 19.67 166,349 8.802 386.18 579 79.2 80.01 - 85.00 445 81,079,362 13.84 182,201 8.941 395.23 583 84.3 85.01 - 90.00 605 106,817,650 18.23 176,558 9.012 391.72 600 89.5 90.01 - 95.00 189 34,479,260 5.88 182,430 9.047 383.00 615 94.3 95.01 - 100.00 73 11,430,331 1.95 156,580 8.933 374.96 635 89.8 Total 3,339 585,999,897 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 5.001 - 5.500 4 798,244 0.14 199,561 5.456 453.81 589 73.2 5.501 - 6.000 16 3,847,115 0.66 240,445 5.913 413.35 605 72.0 6.001 - 6.500 71 16,579,996 2.83 233,521 6.399 396.68 629 65.8 6.501 - 7.000 200 45,109,082 7.70 225,545 6.859 391.95 614 69.9 7.001 - 7.500 309 66,704,748 11.38 215,873 7.341 394.99 604 72.2 7.501 - 8.000 465 94,614,732 16.15 203,473 7.821 393.47 593 74.9 8.001 - 8.500 386 72,898,822 12.44 188,857 8.324 391.90 589 76.4 8.501 - 9.000 478 83,702,509 14.28 175,110 8.815 390.11 583 77.8 9.001 - 9.500 301 49,069,413 8.37 163,021 9.305 390.03 577 80.3 9.501 - 10.000 413 63,445,807 10.83 153,622 9.821 387.70 571 80.6 10.001 - 10.500 214 30,550,986 5.21 142,762 10.307 383.31 567 81.4 10.501 - 11.000 209 27,775,762 4.74 132,898 10.790 375.35 562 81.6 11.001 - 11.500 127 14,282,587 2.44 112,461 11.315 376.23 556 80.2 11.501 - 12.000 121 13,668,449 2.33 112,962 11.767 373.82 554 80.0 12.001 - 12.500 18 2,520,290 0.43 140,016 12.173 379.88 565 85.7 12.501 - 13.000 4 229,055 0.04 57,264 12.613 360.00 610 87.8 13.001 - 13.500 1 77,600 0.01 77,600 13.400 360.00 554 80.0 Greater than 14.000 2 124,700 0.02 62,350 15.207 360.00 584 87.3 Total 3,339 585,999,897 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Single Family Residence 2,759 470,552,371 80.30 170,552 8.652 389.90 586 76.5 Planned Unit Development 374 73,513,235 12.54 196,559 8.661 387.37 587 79.0 Low-Rise Condominium 111 19,102,385 3.26 172,094 8.855 397.94 589 75.7 Two Family Home 71 16,417,374 2.80 231,231 8.396 389.51 598 71.0 Three Family Home 17 4,645,220 0.79 273,248 8.315 394.48 601 66.0 High-Rise Condominium 5 1,077,312 0.18 215,462 9.829 371.25 632 90.7 Four Family Home 2 692,000 0.12 346,000 8.389 434.91 606 64.9 Total 3,339 585,999,897 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Refinance – Cash Out 2,813 507,921,428 86.68 180,562 8.606 391.11 584 75.6 Refinance – Rate/Term 276 46,246,150 7.89 167,559 8.432 380.24 601 79.4 Purchase 250 31,832,320 5.43 127,329 9.712 384.44 607 87.6 Total 3,339 585,999,897 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Owner Occupied 3,212 567,041,102 96.76 176,538 8.634 389.82 585 76.5 Investment Property 107 15,742,181 2.69 147,123 9.252 387.84 624 79.1 Second Home 20 3,216,614 0.55 160,831 8.863 411.87 591 68.8 Total 3,339 585,999,897 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 1 – 120 3 215,500 0.04 71,833 10.861 120.00 545 68.6 121 – 180 46 5,336,430 0.91 116,009 8.597 179.65 591 69.8 181 – 300 21 2,840,400 0.48 135,257 8.311 248.73 601 75.8 301 – 360 2,496 418,142,331 71.36 167,525 8.744 359.41 589 76.6 Greater than 360 773 159,465,236 27.21 206,294 8.416 479.74 580 76.7 Total 3,339 585,999,897 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Full Documentation 2,591 430,089,131 73.39 165,993 8.585 389.38 581 77.9 Stated Income 748 155,910,766 26.61 208,437 8.838 391.29 601 72.8 Total 3,339 585,999,897 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 801 – 820 1 134,886 0.02 134,886 6.855 359.00 806 90.0 781 – 800 2 377,550 0.06 188,775 7.817 399.90 786 76.7 761 – 780 1 197,200 0.03 197,200 6.625 360.00 766 85.0 741 – 760 5 1,091,509 0.19 218,302 7.443 359.01 754 80.6 721 – 740 9 1,678,614 0.29 186,513 7.363 392.46 727 65.8 701 – 720 16 2,987,197 0.51 186,700 7.822 357.40 708 72.0 681 – 700 37 7,656,346 1.31 206,928 7.862 378.35 690 79.8 661 – 680 111 21,428,420 3.66 193,049 7.798 377.12 669 78.6 641 – 660 252 48,679,669 8.31 193,173 8.057 379.13 649 80.5 621 – 640 312 60,952,779 10.40 195,361 8.149 385.59 631 79.2 601 – 620 440 78,536,835 13.40 178,493 8.496 387.47 610 79.3 581 – 600 482 83,795,332 14.30 173,849 8.596 392.64 590 76.6 561 – 580 504 89,320,901 15.24 177,224 8.675 398.90 570 76.5 541 – 560 468 75,454,392 12.88 161,227 9.028 393.23 550 74.8 521 – 540 413 67,594,738 11.53 163,668 9.246 395.27 531 73.3 501 – 520 277 44,762,269 7.64 161,597 9.476 385.14 511 71.1 500 or Less 9 1,351,261 0.23 150,140 8.861 414.77 500 67.5 Total 3,339 585,999,897 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) A 2,422 425,685,380 72.64 175,758 8.551 388.40 595 78.8 A- 283 52,750,575 9.00 186,398 8.667 397.60 565 73.7 B 379 65,920,356 11.25 173,932 8.855 392.48 566 71.0 C 217 36,289,626 6.19 167,233 9.323 391.12 557 66.9 C- 22 2,939,726 0.50 133,624 10.022 368.30 553 63.3 D 16 2,414,235 0.41 150,890 8.841 421.03 548 56.1 Total 3,339 585,999,897 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 0 1,298 205,919,171 35.14 158,643 9.047 381.08 584 76.9 12 157 35,867,569 6.12 228,456 8.412 392.90 588 74.0 24 1,340 249,088,663 42.51 185,887 8.484 400.42 584 77.3 36 544 95,124,494 16.23 174,861 8.326 380.27 598 74.8 Total 3,339 585,999,897 100.00 Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 0
